Citation Nr: 0941944	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  07-03 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1969 to August 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

At his request, the Veteran was previously scheduled for a 
Travel Board hearing before a Veterans Law Judge (VLJ) at the 
RO in April 2009.  Before that hearing he submitted, through 
his representative, a withdrawal of the hearing request, 
asking that the Board decide the appeal on the basis of the 
evidence of record.  The RO then scheduled him for a 
videoconference hearing before the undersigned VLJ in October 
2009.  The Veteran did not appear on that date, and he 
indicated, in a Statement in Support of Claim telefaxed to 
the Board on that date, that he wanted his appeal decided 
without a hearing.



FINDINGS OF FACT

The Veteran's diabetes mellitus, type II, is characterized by 
the use of insulin and a restricted diet, without mandated 
regulation of activities.  



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus, type II, have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.119, Diagnostic Code (DC) 7913 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

As to claims for increase, the U.S. Court of Appeals for 
Veteran Claims previously held that a detailed notice, 
tailored to the specific aspects of each claim, must be 
provided under 38 U.S.C.A. § 5103(a).  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, the Federal Circuit 
Court recently reversed that decision, holding that what is 
required is generic notice of the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment and earning capacity, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 
2009).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In February 2005, March 2005, April 2005, and May 2005 VA 
sent the Veteran letters informing him of the types of 
evidence needed to substantiate his claim and its duty to 
assist him in substantiating his claim under the VCAA.  The 
letters informed the Veteran that VA would assist him in 
obtaining evidence necessary to support his claim, such as 
medical records, employment records, or records from other 
Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.




The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the November 2005 rating 
decision, November 2006 SOC, and December 2008 SSOC explained 
the basis for the RO's action, and the SOC and SSOC provided 
him with additional periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra.  Also, the Veteran is 
herein challenging the initial evaluation assigned following 
the grant of service connection.  In Dingess, supra, the 
Court held that, in cases where a service connection claim 
has been granted and the initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, thereby 
rendering 38 U.S.C.A. § 5103 notice no longer required 
because the purpose of such notice has been fulfilled. Id. at 
490-91.  In any event, the Dingess notice requirement was 
fulfilled in July 2006 and July 2009 letters which VA sent to 
the Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, staged ratings are appropriate in any 
increased rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14 (2009).  A claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Under Diagnostic Code 7913, diabetes mellitus requiring 
insulin and restricted diet, or; oral hypoglycemic agent and 
restricted diet, is rated 20 percent disabling.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities is rated 40 percent disabling.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
rated, is rated 60 percent disabling.  Diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately rated, is rated 100 percent 
disabling. 38 C.F.R. § 4.119.

Note (1) to Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be rated separately unless 
they are part of the criteria used to support a 100 percent 
rating (under DC 7913).  Noncompensable complications are 
considered part of the diabetic process under DC 7913.  Note 
(2) provides that, when diabetes mellitus has been 
conclusively diagnosed, the adjudicator is not to request a 
glucose tolerance test solely for rating purposes.  38 C.F.R. 
§ 4.119.

Testing results from August 2004 private treatment show that 
the Veteran's glucose was 352, which was noted to be high.  
In October 2004 his glucose was 145, which was also noted to 
be high.  He underwent a diabetes physical examination at 
P.V.C.H.C. in November 2004 at which his eyes were normal, 
mouth clear, and dentition and thyroid normal.  The neck had 
no bruits, jugular venous catheter, or adenopathy.  His heart 
was regular with no murmur, the lungs clear with no murmur, 
and the abdomen was non-tender.  The extremities had full and 
equal pulses, with no edema, and the skin was intact.  His 
Glucophage was increased to 1000 mg twice a day.

The Veteran attended nutrition training as part of private 
treatment in September 2004.  At that time he was taking 
Glucophage, 500 mg twice a day, and Actos, 30 mg a day.

In April 2005 the Veteran had a VA examination.  It was noted 
that he worked as a bartender and missed about 20 days of 
work a year due to illness.  At the time of the examination, 
his medications for diabetes were Actos, 30 mg per day; 
metformin, 500 mg twice a day; glipizide, 5 mg twice a day; 
and Zocor, 80 mg once a day.  The examiner noted that the 
Veteran was grossly overweight but was aware of dieting and 
exercise.  When his blood sugar had been checked earlier in 
the week, the high was 320 milligrams percent and the low was 
335.  His blood sugar was found to be high incidentally and 
he had never been on insulin.  He had high blood pressure 
beginning in 1998 he was treated for nitroglycerin for chest 
pain.  He had no complaint of any numbness of his hands or 
feet and he walked with a normal gait.  Peripheral pulse was 
intact and there were no bruits of the neck, chest, abdomen, 
or pelvis.  Neurological examination revealed that sensory 
modalities to pain, touch, vibration, touch, vibration, and 
pinprick were markedly reduced in a stocking distribution to 
his lower limbs.  The examiner did not feel that there was 
enough evidence to diagnose peripheral neuropathy in the 
upper limbs.  His diagnosis included diabetes mellitus, type 
II, with the onset in 2004 and complications of bilateral 
stocking glove sensory peripheral neuropathy of the lower 
limbs, which was at least as likely as not causally related 
to his diabetes.  The examiner opined that the Veteran's 
hypertension was not causally related to the diabetes, and 
that both it and his coronary artery disease were "less 
likely as not" causally related to the diabetes.

G.B., N.P. of P.V.C.H.C. wrote in March 2006 that the Veteran 
could not tolerate oral Glucophage/Metformin due to abdominal 
symptoms of gas, diarrhea, and abdominal cramps.  He could 
not tolerate Actos/Avandia due to edema.  Therefore, he had 
been started on Sub-Q insulin and was taking 20 units of 
Lantus in the evening.  His blood sugar was to be evaluated 
on a weekly basis and his dosage of Lantus would be adjusted 
accordingly.  Ms. B also wrote that it was to be assessed 
whether the Veteran needed pre-meal boluses of Humalog 
insulin.

At July 2006 primary care the Veteran was noted to be taking 
35 units of Lantus in the evening and 5 units in the morning.  
He was feeling better on insulin with no more stomach cramps 
or diarrhea.  The Veteran got cramps in his calves when 
walking and pain in his feet when going up, which was 
attributed to diabetic neuropathy.  The Veteran's blood sugar 
readings from the last few months were reviewed and were 
noted to be mostly within normal limits.  Overall, the 
Veteran's diabetes were noted to be under good control.

At February 2007 treatment at P.V.C.H.C., the Veteran's blood 
sugars were noted to be in the range of 94 to 98.  The 
Veteran was noted to have leg pain and deep vein thrombosis 
from the knees down that was worsening.  Symptoms included 
redness, swelling, warmth, and tenderness.  Elevation, rest, 
heat, and ice had been ineffective.  The Veteran's diagnosis 
was diabetes with neurological manifestations.  The 
neuropathy was worsening, and he was prescribed gabapentin 
300 mg every eight hours as needed for pain.

In July 2007 the Veteran had an examination as part of a 
Social Security claim.  He reported that he had been told he 
had 10 percent nerve function remaining in each leg and that 
his blood sugars had been in the 100s to 110.  He described 
constant aches, pains, and tingling and burning in his legs.  
He said that at times these sensations were so severe that he 
was unable to walk, and that he was unable to sit for long 
before having to get back up.  There were no sores or ulcers 
in his feet of which he was aware.  The Veteran was taking 
gabapentin, which was not helping, and he had stopped working 
as a bartender a year and a half before due to discomfort in 
his legs related to peripheral neuropathy.  He said he no 
longer fished or bowled, and generally stayed at home and 
watched television.  The Veteran occasionally baby sat his 
grandchildren, cooked, and did laundry.  

On examination, the pedal and tibial pulses were markedly 
impaired bilaterally.  The Veteran was able to ambulate 
without difficulty, got on and off the examining table 
without assistance, and took his shoes on and off without 
difficulty.  There was trace edema to the ankles and no 
evidence of sores or ulcerations on the feet.  Sensation was 
diminished over the plantar and dorsal aspects of the feet, 
and otherwise sensation was intact.  The examiner's diagnosis 
included peripheral neuropathy secondary to diabetes.  She 
opined that the Veteran could stand or sit for less than six 
hours in an eight-hour day due to peripheral neuropathy.  It 
was noted that he did not use assistive devices to ambulate 
and did not have manipulative limitations.  The examiner felt 
that the Veteran was limited to lifting less than ten pounds 
due to chronic obstructive pulmonary disease (COPD).  She 
opined that, if the Veteran used his medications as directed 
and lost weight, he could likely become more functional in 
work settings.

At May 2008 VA primary care, the Veteran was noted to have 48 
Glucometer readings with an average of 137, a high of 201 and 
a low of 88.  He was taking 40 units of Lantus daily at 10 
p.m.  On a neurologic examination, cranial nerves II-XII were 
grossly intact, sensory and motor examinations were 
symmetrical bilaterally, deep tendon reflexes were symmetric, 
and gait was normal.

The Veteran had a VA examination in September 2008, at which 
it was noted that he was on insulin and a restricted diet.  
History revealed that he had never been hospitalized for 
diabetes, there was no history of ketoacidosis, and he was 
hypoglycemic twice a year, which was mild.  He was unable to 
exercise because of his painful feet, and as a result he had 
gained weight since the onset of diabetes.  The examiner 
noted that the Veteran was on oxygen for COPD. 

The Veteran complained of numbness in his hands and feet.  On 
examination, sensory modalities to pain, touch, vibration, 
and pinprick were markedly reduced in both the upper and 
lower limbs bilaterally.  There was distal symmetrical 
sensory polyneuropathy with impairment to touch, vibration, 
and pain sensation in a glove distribution of the upper limbs 
and a stocking distribution of the lower limbs.  On testing, 
the Veteran's glucose was 149.  The examiner diagnosed 
diabetes mellitus with upper and lower limb bilateral distal 
symmetrical sensory polyneuropathy and proteinuria, which the 
examiner said was indicative of early diabetic neuropathy.

A review of the record shows that the Veteran began to take 
insulin in March 2006. Since a 40 percent evaluation for 
diabetes mellitus requires the use of insulin, the Veteran 
could not have qualified for an evaluation in excess of 20 
percent prior to then.  See 38 C.F.R. § 4.119, DC 7913.  

Further, in evaluating the Veteran from March 2006, the Board 
notes that his treatment records do not show a regulation of 
his activities due to his diabetes mellitus.  At the July 
2007 Social Security examination the Veteran was able to 
ambulate without assistance, got on and off the examining 
table without difficulty, and could take his shoes off 
without difficulty.  Although the examiner felt that he could 
lift less than ten pounds, this was due to COPD, not diabetes 
mellitus.  Furthermore, the examiner opined that, if the 
Veteran used his medications as directed and lost weight, he 
could likely become more functional in work settings.  




At the September 2008 VA examination the Veteran walked 
without any assistive devices and had a normal gait.  It was 
noted that sensory modalities to pain, touch, vibration, and 
pinprick were markedly reduced in both the upper and lower 
limbs bilaterally.  In addition, there was distal symmetrical 
sensory polyneuropathy with impairment to touch, vibration, 
and pain sensation in a glove distribution of the upper limbs 
and a stocking distribution of the lower limbs.  He also 
specifically complained of pain in his feet.  However, these 
limitations are contemplated in the separate 10 percent 
evaluations that he receives for peripheral neuropathy in the 
lower extremities associated with diabetes mellitus, type II.  
Since the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited, the 
symptoms associated with peripheral neuropathy in the lower 
extremities cannot be considered in the current claim.  38 
C.F.R. § 4.14.  While the Board recognizes that the Veteran 
has other symptoms due to his diabetes mellitus, type II, 
they do not require a regulation of activities as 
contemplated for a 40 percent evaluation.  Therefore, he does 
not qualify for an evaluation in excess of 20 percent for 
diabetes mellitus, type II.  See 38 C.F.R. § 4.119, DC 7913.

In light of the holding in Fenderson, supra, the Board has 
considered whether the Veteran is entitled to a "staged" 
rating for his service-connected diabetes mellitus, as the 
Court indicated can be done in this type of case.  Based upon 
the record, we find that at no time since the date of the 
claim has the disability on appeal been more disabling than 
as currently rated under the present decision of the Board. 

Given the Veteran's complaints associated with employment, 
the Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  The record reflects that the Veteran has not 
required frequent hospitalization for the disability, and 
that the manifestations of the disability are not in excess 
of those contemplated by the assigned rating.  Further, 
although the Veteran experiences occupational impairment, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned ratings. 

The Court has held that, "if the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the claimant's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required."  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board 
has concluded that referral of this case for extra-schedular 
consideration is not in order.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved in favor of the 
Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


